UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4592


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER E. MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:14-cr-00043-GRA-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, William J. Watkins, Jr., Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher    E.    Miller     pled       guilty    to    possession      of

child pornography, 18 U.S.C. § 2252A(a)(5)(B), (b)(2) (2012).

At     Miller’s    sentencing       hearing,        his     attorney       requested      a

sentence below the advisory Guidelines range of 97-121 months’

imprisonment.          The judge rejected Miller’s request and sentenced

him to a 97-month term.             He appeals, arguing that the district

court failed to adequately provide an individualized reason as

to why it rejected his request for a below-Guidelines sentence.

We affirm.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.
38, 46 (2007).          This review requires appellate consideration of

both     the    procedural        and   substantive          reasonableness          of   a

sentence.        Id.     After determining whether the district court

properly calculated the defendant’s advisory Guidelines range,

this    court     must     then    consider        whether    the        district    court

considered the 18 U.S.C. § 3553(a) (2012) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.             Gall, 552 U.S. at 49–50; see Rita v.

United States, 551 U.S. 338, 346–47 (2007); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                         Finally, we review

the    substantive       reasonableness       of    the    sentence,       “taking    into

account the totality of the circumstances, including the extent

                                          2
of any variance from the Guidelines range.”                            United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (internal quotation

marks and citation omitted).                 This court applies a presumption

of   correctness     to    a    sentence            within   the   properly-calculated

Guidelines range.         Rita, 551 U.S. at 346–47.

           Here, the district court correctly calculated Miller’s

Guidelines range and, after hearing his arguments for a below-

Guidelines sentence, imposed a within-Guidelines sentence of 97

months.      We    find    that     the     district         court’s   explanation      was

sufficient    to    show       that    the          court    conducted    the    sort    of

individualized      sentencing         analysis          required      under    Gall    and

Carter.   Moreover, Miller has failed to rebut the presumption of

reasonableness        accorded            his         within-Guidelines          sentence.

Therefore, we find that Miller’s sentence is reasonable.

           Accordingly, we affirm Miller’s sentence.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in     the    materials        before     the    court   and

argument would not aid the decisional process.


                                                                                  AFFIRMED




                                                3